
	
		I
		112th CONGRESS
		2d Session
		H. R. 6553
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to add an
		  additional purpose to section 1 of such Act.
	
	
		1.Additional
			 purposeSection 1 of the
			 Communications Act of 1934 (47 U.S.C. 151) is amended by inserting for
			 the purpose of making communications networks more secure, resilient, and
			 defendable against Internet-based attacks, after national
			 defense,.
		
